IN THE COURT OF APPEALS OF IOWA

                                    No. 15-0191
                             Filed December 23, 2015


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

RICKY LEE JACKSON,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Woodbury County, Steven J.

Andreasen, Judge.



       Ricky Lee Jackson appeals from his plea of guilty to possession of a

controlled substance. AFFIRMED.




       Zachary S. Hindman of Bikakis, Mayne, Arneson, Hindman & Hisey, Sioux

City, for appellant.

       Thomas J. Miller, Attorney General, and Alexandra Link, Assistant

Attorney General, for appellee.



       Considered by Potterfield, P.J., and Doyle and Tabor, JJ.
                                                2


POTTERFIELD, Presiding Judge.

          Ricky Lee Jackson appeals from his plea of guilty to possession of a

controlled substance, third violation. He contends his plea was not knowingly

and voluntarily entered.

          “Challenges to the validity of a guilty plea involve determinations of a

constitutional magnitude. For that reason, we review de novo.” State v. Thomas,

659 N.W.2d 217, 220 (Iowa 2003).

          Iowa Rule of Criminal Procedure 2.8(2) governs the information the court

must provide to a defendant before accepting a guilty plea.1 In addition, the court

must determine that the plea is “made voluntarily and intelligently and has a

factual basis.” Iowa R. Crim. P. 2.8(2)(b); see also Thomas, 659 N.W.2d at 220.

          Jackson argues he should be allowed to withdraw his guilty plea, because

the district court failed to ensure he understood the rights that he was giving up

by pleading guilty. “In particular, the district court failed to ensure that Jackson




1
    Rule 2.8(2)(b) provides in part:
          Before accepting a plea of guilty, the court must address the defendant
          personally in open court and inform the defendant of, and determine that
          the defendant understands, the following:
                   (1) The nature of the charge to which the plea is offered.
                   (2) The mandatory minimum punishment, if any, and the
          maximum possible punishment provided by the statute defining the
          offense to which the plea is offered.
                   (3) That a criminal conviction, deferred judgment, or deferred
          sentence may affect a defendant’s status under federal immigration laws.
                   (4) That the defendant has the right to be tried by a jury, and at
          trial has the right to assistance of counsel, the right to confront and cross-
          examine witnesses against the defendant, the right not to be compelled to
          incriminate oneself, and the right to present witnesses in the defendant’s
          own behalf and to have compulsory process in securing their attendance.
                   (5) That if the defendant pleads guilty there will not be a further
          trial of any kind, so that by pleading guilty the defendant waives the right
          to a trial.
                                        3


was aware of and understood his right to seek the exclusion of illegally obtained

evidence.” He further contends,

      [T]he district court failed to ensure that [he] understood that if he
      prevailed on his motion to suppress, on the ground that the traffic
      stop that led to his arrest was unlawful, then the evidence against
      him that the State obtained as a result of that traffic stop would be
      excluded.

The record belies this claim.

      Jackson did express his frustration with the fact that the State had

indicated the plea agreement would no longer be available if Jackson did not

accept it that day. The following exchange took place:

              THE COURT: Hold on. For purpose of the hearing here
      today and your plea, Mr. Jackson, okay, I haven’t asked you how
      you plead yet. The only thing I would tell you is that this Court
      cannot control what plea offers are made or not made by the State.
      That’s up to the county attorney and what they offer or not offer or
      what they remove from the table or not remove from the table.
              ....
              But again, whether you go to trial on that case or whether
      you plead guilty under the plea agreement to this possession as a
      third violation without that habitual offender, that is completely your
      decision. If you do not enter a guilty plea, then whether it’s today or
      whether it gets reset for another day, you would have a hearing on
      that motion to suppress. The Court would then rule on that motion
      to suppress and either grant it or deny it.
              If the motion to suppress is denied, your case would get set
      for trial, and you would go to trial, and you would have every trial
      right that you have by maintaining a not guilty plea, and the State
      would continue to have that burden to prove your guilt beyond a
      reasonable doubt.
              So basically, what I’m telling you, is that I understand that
      you believe you have a very good motion to suppress. Okay. I
      understand from your words that you believe your Fourth
      Amendment rights were violated, all right. I’m not here to tell you
      that you are right or whether you are wrong about that assessment.
      All I want to know is do you understand what the consequences are
      if you plead guilty?
              Do you understand that you would be waiving that motion to
      suppress if you enter a guilty plea here this morning?
                                            4

                THE DEFENDANT: Yes, and there is nothing I can do to
         have the motion to suppress and still have a five-year plea bargain
         on the table. There is nothing I can do or the court can do?

(Emphasis added.)

         Later in the plea proceeding, the court asked Jackson if anyone had

threatened him to plead guilty and he responded, “Yeah.             Yep.   Yes.”    The

transcript makes clear however that the “threat” was the removal of the plea

offer.

                THE COURT: You are referring to this, what I’ll use as a
         threat in your mind, a threat of being found guilty at trial under the
         current charge and being sentenced to 15 years?
                THE DEFENDANT: And not being able to go through with
         my motion to suppress.
                THE COURT: Again, you understand that if you maintain a
         not guilty plea, there will be a hearing on your motion to suppress.
         Do you understand that?
                I understand that the State may have indicated to you that if
         we go forward with the hearing, they are going to take this plea
         offer off the table, but do you understand that that choice is yours
         as to whether or not you accept this plea agreement or go forward
         with your motion to suppress and go forward with the trial? Do you
         understand that?
                THE DEFENDANT: Yeah.

         Jackson and his counsel took the opportunity to confer further and

Jackson then entered a plea of guilty.

         The parties informed the court that they were going to proceed to

sentencing immediately.

         The court then explained:

               THE COURT: Mr. Jackson, then before you are sentenced,
         you have additional rights. The first is the right to file what’s called
         a motion in arrest of judgment. That’s a motion that you would file
         that challenges the guilty plea that you have just entered here
         today. It would challenge this Court’s acceptance of that guilty
         plea.
                                  5


        You are required to file that motion no less than five days
before being sentenced, so if we go forward with a sentence today,
you would be precluded from filing that motion, and you would be
precluded from ever challenging your guilty plea either here, on
appeal, or in any other proceeding. Do you understand that?
        THE DEFENDANT: No, I don’t.
        THE COURT: Hold on. I’ll give you a chance to discuss it
with [your attorney], but basically, if you think something has gone
wrong in this guilty plea proceeding today, you would have to file a
motion in arrest of judgment to challenge it. I’m not saying that that
motion would be granted or not granted, but you are required to file
that motion no less than five days before being sentenced, so if we
go forward with a sentence today, you will be giving up your right to
file that motion, so if you have questions or want to discuss that
with [counsel].
        [AN OFF-THE-RECORD DISCUSSION WAS HELD.]
        ....
        THE COURT: Mr. Jackson, again, do you understand that
basically you have two options. We can either go forward with the
sentence today or we can set the sentencing for another day, but
do you understand that if we go forward with the sentence today,
you would be giving up your right to file a motion in arrest of
judgment?
        THE DEFENDANT: Yes. If I have—If we don’t go forward
today, and I file that motion, am I still going to be able to file a
motion to suppress and then have this—have this plea bargain
sentencing another time or down the road?
        THE COURT: If you file a motion in arrest of judgment, if that
motion is granted, basically what would happen is that today’s
hearing would go away, the charge with the habitual offender, the
15-year enhancement would still be in place, and then we would be
setting a hearing on the motion to suppress, but the plea deal also
would be gone.
        If your motion in arrest of judgment were denied, then we
would be going forward with the sentence on the guilty plea you just
entered today.
        THE DEFENDANT: Okay. Okay. Thank you.
        THE COURT: So do you understand that you would be
giving up your right to file that motion in arrest of judgment if we go
forward with a sentence today?
        THE DEFENDANT: Yes.
        THE COURT: Do you wish to give up your right to file that
motion and go forward with a sentence today?
        THE DEFENDANT: Yes.

The court later asked Jackson:
                                     6


             THE COURT: Mr. Jackson, you also have the right of what’s
      called allocution. That’s the ability to make a statement to me
      before I would announce your sentence. Do you wish to make any
      statements at this time?
             THE DEFENDANT: I already made the statement I’d like,
      and I didn’t get the answer I wanted to hear.
             THE COURT: That was in regard to the motion to suppress?
             THE DEFENDANT: Yes, sir.

(Emphasis added.)

      The district court found the plea was voluntarily entered. Upon our de

novo review, we affirm.

      AFFIRMED.